DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 07/06/2020.
2.	The instant application is a continuation of 15/960,319, filed 04/23/2018, now U.S. patent 10,744,477, which is a continuation of 15/135,434, filed 04/21/2016, now U.S. patent 9,981,239, which claims priorities from provisional applications 62220856, filed 09/18/2015 and 62150795, filed 04/21/2015.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/6/2020 and 9/15/2020 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 7/6/20 claims 1-17 are pending in this application and are under prosecution.

Claim Rejections - 35 USC § 112 (d)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	In the instant case claim 1, section (b)(iii) recite that the device comprises more than 20,000 of the microchannels in line 6, whereas claim 5 recite the plurality of microchannels comprises 100 to 150 microchannels and claim 6 recites the plurality of microchannels comprises up to 500 microchannels, which does not further limit the limitation of claim of more than 20,000 of the microchannels in total.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,774,477 in view of Gao et al (Nucleic Acids Research, 2001, 29, 4744-4750, cited in the IDS of 8/6/20) for the following reasons.	
	Regarding instant claim 1, claim 1 of ‘477 patent is drawn to a device for synthesizing oligonucleotides, comprising: a solid substrate; a main channel, wherein the main channel extends vertically into the solid substrate from an opening on a top side of the solid substrate; and a plurality of microchannels, wherein each microchannel of the plurality of microchannels extends vertically from an opening on a bottom side of the solid substrate into the main channel, and wherein each microchannel of the plurality of microchannels comprises a fluid path having at least one turn of 45 degrees to 180 degrees in total, when viewed from a top view, and wherein the device comprises more than 20,000 of the microchannels in total (the components of ‘477 patent device similar to instant claim 1 device are underlined by the examiner).
	Claims of ‘477 patent is not drawn to (c) adding a droplet of fluid comprising an extension reaction reagent specific to a microchannel; (d) allowing sufficient time for an extension reaction step to occur; and (e) repeating steps (c) and (d) until the plurality of non-identical oligonucleotides are synthesized.
However, the concept of using the droplet of extension reagent for extension reaction was known in the art at the time the claimed invention was made as taught by Gao, who is in the same field of endeavor teaches an oligonucleotide array and further teaches extension reagent to extend analog of nucleotides (pg. 4748, last paragraph) and further teaches that the array can be used to investigate carcinogen or toxin modification of DNA sequences and interrogation of molecular interactions of RNA molecules with ligand or proteins (pg. 4749, first paragraph), thereby increasing the utilities of the device of ‘477 patent.
Regarding instant dependent claims 2-17, claims of ‘477 patent in view of Gao are drawn to the subject matter of said dependent claims and therefore their subject matter is not patentably distinct.  

9.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,981,239. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 1, claim 22 of ‘239 patent is drawn to a method for de novo oligonucleotide synthesis, comprising: (a) providing predetermined sequences for a plurality of non-identical oligonucleotides; (b) providing the device of claim 1, wherein said device comprises: a plate (i.e., solid substrate); a plurality of main channels, wherein each main channel extends vertically into the plate from an opening on a top side of the plate, and wherein the plurality of main channels comprises more than 250 main channels; and for each main channel, a plurality of microchannels connected thereto, wherein each microchannel of the plurality of microchannels extends vertically from an opening on a bottom side of the plate to said main channel, and wherein each microchannel of the plurality of microchannels has a surface area to volume ratio of greater than 0.2 um.sup.−1. (c) adding a droplet of fluid comprising an extension reaction reagent specific to a microchannel; (d) allowing sufficient time for an extension reaction step to occur; and (e) repeating steps (c) and (d) until the plurality of non-identical oligonucleotides are synthesized, wherein each oligonucleotide comprises at least 10 bases in length and is attached to an inside region of the microchannel (the components of ‘239 patent device similar to instant claim 1 device are underlined by the examiner). Claim 6 of ‘239 patent is drawn to the limitation of wherein the plurality of microchannels comprises 50 to 500 microchannels. 
It is noted that claims of ‘239 patent are not drawn to each microchannel of the plurality of microchannels comprises a fluid path having at least one tum of 45 degrees to 180 degrees in total, when viewed from a top view. However, the artisan would recognize that amounts to routine optimization of the microchannel and thus not novel.
Regarding instant dependent claims 2-17, claims of ‘239 patent is drawn to the subject matter of said dependent claims and therefore their subject matter is not patentably distinct.  

Conclusion
10.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634